PER CURIAM.
Granted. While we find no abuse of discretion in the trial court’s judgment sanctioning defendant Erroll Thomas for failure to comply with discovery, the sanction chosen by the trial court (entry of judgment by default on the issue of,liability) has an adverse effect on the other defendants under the unique facts of this ease. Accordingly, the judgment of the trial court is vacated and the case is remanded to the trial court for a less drastic sanction that does not adversely affect the other defendants.
KIMBALL, JOHNSON and KNOLL, JJ., would deny the writ.